Citation Nr: 1439554	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and N. B.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2014, the Veteran and N. R. testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

A significant amount of evidence, including VA treatment records dated as recently as May 2014, has been associated with the claims file since the December 2012 supplemental statement of the case was issued for the TDIU claim.  Neither the Veteran nor his representative waived review of this additional evidence.  However, because the Board is remanding the TDIU rating claim, the Agency of Original Jurisdiction (AOJ) will have an opportunity to consider this additional evidence when the claim is readjudicated.  See 38 C.F.R. § 19.31 (2013); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, a review of the Veterans Benefits Management System (VBMS), an electronic claims processing system, shows the Veteran filed a May 2014 claim for a dependent.  There is also a January 2014 and a July 2014 apportionment claim.  The record before the Board does reflect that these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, a TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  

The Veteran currently is service-connected only for anxiety neurosis with psychophysiological skin disorder.  However, a review of the Veterans Benefits Management System (VBMS), an electronic claims processing system, shows the Veteran filed a March 2014 claim for an increased evaluation for his anxiety neurosis with psychophysiological skin disorder as well as May 2014 claims for service connection for neuropathy of the bilateral lower extremities, prostate cancer and tinnitus.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the pending increased rating claim for anxiety neurosis with psychophysiological skin disorder, and the pending service connection claims, and may only be considered when the development is completed on the pending claims as a grant of service connection, or increased disability rating, may provide a basis for an award of TDIU on a schedular basis.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Additionally, a September 2012 examination note provided a partial opinion on the Veteran's ability to secure or follow a substantially gainful occupation; however, such opinion was incomplete as the VA examiner did not review the claims file.  
A remand will allow complete development including a VA medical opinion on the matter and referral to the Director, Compensation and Pension Service, if warranted.

In May 2014 testimony, the Veteran stated he receives disability benefits from the Social Security Administration (SSA).  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, in May 2014 testimony, the Veteran indicated recent treatment from the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia and the Charlie Norwood VAMC in Augusta, Georgia.  Thus, on remand updated VA treatment records should be obtained, from the Carl Vinson VAMC, since May 2014, and from the Charlie Norwood VAMC, since March 2010, to include any associated outpatient clinics, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record, all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

2.  Obtain the Veteran's VA treatment records, from the Carl Vinson VAMC, since May 2014, and from the Charlie Norwood VAMC, since March 2010, to include any associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Adjudicate the pending March 2014 claim for an increased evaluation for anxiety neurosis with psychophysiological skin disorder, as well as May 2014 claims for service connection for neuropathy of the bilateral lower extremities, prostate cancer and tinnitus.  Notice of the determinations and the Veteran's appellate rights must be issued to the Veteran and his representative.  Only if a timely notice of disagreement is received, and following issuance of a statement of the case, a timely substantive appeal is received, should the matters be certified to the Board for appellate consideration.

4.  Thereafter, obtain an opinion from a Vocational Rehabilitation Specialist with respect to the TDIU claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disability(ies), without consideration of any nonservice-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The examiner should specifically consider the Veteran's and N. R.'s May 2014 testimony which described the impact the Veteran's disability in relation to his ability to secure or follow a substantially gainful occupation.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  Finally, after undertaking any other development deemed appropriate, to include referral to the Director, Compensation and Pension Service, if warranted, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case, and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



